EXHIBIT 10.3

 

CO-INVESTMENT AND ALLOCATION AGREEMENT

 

This CO-INVESTMENT AND ALLOCATION AGREEMENT (this “Agreement”) is dated as of
January 31, 2014, by and among Starwood Waypoint Residential Trust, a Maryland
real estate investment trust (the “Company”), SWAY Management LLC, a Delaware
limited liability company (the “Manager”) and Starwood Capital Group Global,
L.P., a Delaware limited partnership (“Starwood Capital Group”).

 

WHEREAS, the Company invests in Target Assets (as defined on Schedule I hereto);

 

WHEREAS, pursuant to a Management Agreement, dated the date hereof (the
“Management Agreement”), by and between the Company and the Manager, the Company
will be externally managed and advised by the Manager, which is an Affiliate (as
defined on Schedule I hereto) of Starwood Capital Group;

 

WHEREAS, an Affiliate of Starwood Capital Group is the general partner of the
SOF-IX Partnership (as defined on Schedule I hereto), a limited partnership the
purpose of which is to invest in certain types of real estate related assets and
other investments;

 

WHEREAS, pursuant to the SOF-IX Partnership Agreement (as defined on Schedule I
hereto) the SOF-IX Partnership has certain rights to invest in Target Assets
that satisfy the SOF-IX Partnership’s minimum investment criteria (or those of
any entity referred to in Section 1.1(c), as applicable) as then in effect when
certain investment vehicles managed by an Affiliate of Starwood Capital Group
invest in the Target Assets;

 

WHEREAS, the Manager and Starwood Capital Group wish to provide the Company with
certain rights to invest in Target Assets; and

 

WHEREAS, the Manager and Starwood Capital Group have agreed to the additional
sponsorship and management restrictions as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein made and
intending to be legally bound, the parties hereto hereby agree as follows:

 

ARTICLE I
INVESTMENT OPPORTUNITIES

 

1.1                               Other Investment Vehicles.

 

(a)                                 Each of the Manager and Starwood Capital
Group represent and warrant to the Company that none of the Manager, Starwood
Capital Group or any Affiliate of Starwood Capital Group (including Starwood
Property Trust, Inc., a Maryland corporation (“STWD”)) currently sponsor or
manage any Competing Investment Vehicle (as defined on Schedule I hereto) with
Uncommitted Capital (as defined on Schedule I hereto) other than the Company.

 

(b)                                 Each of the Manager and Starwood Capital
Group agree that during the term of this Agreement, none of the Manager,
Starwood Capital Group or any Affiliate of Starwood Capital Group (including
STWD) will sponsor or manage any U.S. publicly traded

 

--------------------------------------------------------------------------------


 

Competing Investment Vehicle other than the Company. Notwithstanding the
foregoing, the Manager, Starwood Capital Group and their respective Affiliates
may sponsor or manage a U.S. publicly traded investment vehicle that invests
generally in real estate assets (including non-performing loans) but not
primarily in the Target Assets  (a “Potential Competing Investment Vehicle”).

 

(c)                                  Each of the Manager and Starwood Capital
Group agree that during the term of this Agreement, none of the Manager,
Starwood Capital Group or any Affiliate of Starwood Capital Group (including
STWD) will sponsor or manage a Potential Competing Investment Vehicle or any
private or foreign Competing Investment Vehicle, unless Starwood Capital Group
adopts a policy that either (i) provides for the fair and equitable allocation
of investment opportunities among all such vehicles and the Company, or
(ii) provides the Company with the right to co-invest with such vehicles, in
each case subject to (A) the suitability of each investment opportunity for the
particular vehicle and the Company and (B) each such vehicles’ and the Company’s
availability of cash for investment.

 

1.2                               Co- Investment Rights.

 

(a)                                 Subject to paragraph (b) of this
Section 1.2, the parties hereto agree that the Company shall have following
co-investment rights during the Co-Investment Period:

 

(i)                                     Of the equity capital proposed to be
invested by SOF-IX Partnership (or any entity referred to in Section 1.1(c), as
applicable) and/or the Company in any Starwood Target Asset Opportunity, the
Company shall have the right to invest a minimum of 75.0% of such equity
capital;

 

(ii)                                  To the extent that SOF-IX Partnership (or
any entity referred to in Section 1.1(c), as applicable) elects to invest less
than 25.0% of the equity capital proposed to be invested by SOF-IX Partnership
in any Starwood Target Asset Opportunity (including in cases where such Starwood
Target Asset Opportunity does not satisfy the SOF-IX Partnership’s minimum
investment criteria (or those of any entity referred to in Section 1.1(c), as
applicable) as then in effect), the Company shall also have the right to invest
an additional percentage of equity capital in such Starwood Target Asset
Opportunity equal to the percentage of equity capital not so invested by SOF-IX
Partnership (or any entity referred to in Section 1.1(c), as applicable).

 

(iii)                               Any portion of a Starwood Target Asset
Opportunity that the Company elects not to invest in pursuant to clauses (i) or
(ii) of paragraph (a) of this Section 1.2 may be thereafter offered to, and
purchased by, any investment vehicle sponsored or managed by the Manager,
Starwood Capital Group or their respective Affiliates.

 

(b)                                 The Company’s rights set forth in paragraph
(a) of this Section 1.2 are subject to the following conditions:

 

(i)                                     the availability of the Company’s cash
to make investments;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  the Manager’s determination that the
proposed investment opportunity referred to in paragraph (a) of this Section 1.2
is consistent with, and would not violate any of the Investment Guidelines; and

 

(iii)                               the determination by the Manager that the
proposed investment opportunity referred to in paragraph (a) of this Section 1.2
is suitable for the Company, taking into account the composition of the
Company’s portfolio at the time and any other relevant factors (including
maintaining its status as a real estate investment trust).

 

(c)                                  For purposes of this Section 1.2, the
Starwood Target Asset Opportunities shall also include opportunities to invest
in a portfolio of assets including both Target Assets and real estate related
equity investments if the Manager determines that more than 50% of the aggregate
anticipated investment returns from the portfolio is expected to come from the
Target Assets.

 

(d)                                 The parties hereto acknowledge and agree
that the Company will not have any co-investment or similar rights with, or
obligations to, Starwood Real Estate Securities, L.L.C., and its sponsored
funds, or Starwood Energy Group Global, L.L.C., and its sponsored funds pursuant
to Sections 1.1. or 1.2 of this Agreement.

 

ARTICLE II
MISCELLANEOUS

 

2.1                               Definitions. Capitalized terms used herein
without definition have the meanings ascribed to them in Schedule I hereto.

 

2.2                               Termination. This Agreement shall terminate on
the earlier of the date (i) on which the Management Agreement terminates or
expires in accordance with its terms, and (ii) the Manager and Starwood Capital
Group are no longer under common control.

 

2.3                               Notices. All notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered against receipt or upon
actual receipt of (i) personal delivery, (ii) delivery by reputable overnight
courier, (iii) delivery by facsimile transmission with telephonic confirmation
or (iv) delivery by registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below (or to such other address as may
be hereafter notified by the respective parties hereto in accordance with this
Section 2.3):

 

The Company:

Starwood Waypoint Residential Trust
1999 Harrison Street
Oakland, CA 94612
Attention: Tamra Browne
Fax: (510) 550-2828

 

 

The Manager or Starwood Capital Group:

SWAY Management LLC
591 W. Putnam Avenue

Greenwich, CT 06830

 

3

--------------------------------------------------------------------------------


 

 

Attention:                                         General Counsel

Telephone:                                   (203) 422-8191

Telecopy:                                          (203) 422-7899

 

 

In each case, with a copy to:

Rinaldi, Finkelstein & Franklin, LLC
591 West Putnam Avenue
Greenwich, Connecticut 06830
Attention:                                         Ellis Rinaldi
Telephone:                                   (203) 422-7773
Telecopy:                                          (203) 422-7782

 

2.4                               Binding Nature of Agreement; Successors and
Assigns. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and assigns as provided herein.

 

2.5                               Integration. This Agreement contains the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.

 

2.6                               Amendments; Waivers. Neither this Agreement
nor any terms hereof may be amended, supplemented or modified except in an
instrument in writing executed by the parties hereto. No waiver of any term or
condition hereof or obligation hereunder shall be valid unless made in writing
and signed by the party to which performance is due.

 

2.7                               GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE
FOR THE PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF
VENUE IN SUCH COURT.

 

2.8                               WAIVER OF JURY TRIAL. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE,
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER

 

4

--------------------------------------------------------------------------------


 

OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

2.9                               No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of a party hereto, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

2.10                        Costs and Expenses. Each party hereto shall bear its
own costs and expenses (including the fees and disbursements of counsel and
accountants) incurred in connection with the negotiations and preparation of and
the closing under this Agreement and all matter incident thereto.

 

2.11                        Section Headings. The section and subsection
headings in this Agreement are for convenience in reference only and shall not
be deemed to alter or affect the interpretation of any provisions hereof.

 

2.12                        Counterparts. This Agreement may be executed by the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

2.13                        Severability. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

 

COMPANY:

 

 

 

STARWOOD WAYPOINT RESIDENTIAL TRUST

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title: General Counsel and Secretary

 

 

 

 

 

 

 

MANAGER:

 

 

 

SWAY MANAGEMENT LLC

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title: Executive Vice President

 

 

 

 

STARWOOD CAPITAL GROUP:

 

 

 

STARWOOD CAPITAL GROUP GLOBAL, L.P.

 

By:

SCGG GP, L.L.C.

 

By:

/s/ Ellis F. Rinaldi

 

 

Name: Ellis F. Rinaldi

 

 

Title: Executive Vice President

 

Signature Page to Co-Investment and Allocation Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

 

“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling, controlled by, or under common control with the
specified Person.

 

“Co-Investment Period” means the period during which SOF-IX Partnership has
Uncommitted Capital.

 

“Competing Investment Vehicle” means any investment vehicle that invests
primarily in the Target Assets. For the avoidance of doubt, any investment
vehicle that invests primarily in assets other than single family rental homes
and distressed and non-performing single-family residential mortgage loans shall
not be considered a Competing Investment Vehicle.

 

“Investment Guidelines” means the Investment Guidelines of the Company adopted
by the Company’s board of directors described in the Spin-Off Information
Statement under the heading entitled “Business—Investment Guidelines,” subject
to any amendments to the Investment Guidelines from time to time that are
mutually agreed to by the Company and the Manager.

 

An investment will be considered to be “primarily” in an assets or class of
assets if greater than fifty percent (50%) of the applicable investment amount
based on the allocated purchase price of the underlying investments or fair
market value, as applicable, in each case as reasonably determined by Starwood
Capital Group at the time of the applicable investment, is invested in such
asset or class of assets.

 

“Person” means any individual, general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative or association and the heirs, executors, administrators, legal
representatives, successors and assigns of such Person where the context so
admits.

 

“Restricted Period” means the period from and including the date hereof until
the earlier of the date (i) on which the Management Agreement terminates or
expires in accordance with its terms, and (ii) the Manager and Starwood Capital
Group are no longer under common control.

 

“SOF-IX Partnership” means, collectively: (i) Starwood Distressed Opportunity
Fund IX-1 U.S., L.P.; (ii) Starwood Distressed Opportunity Fund IX-1
International, L.P.; and (iii) Starwood Distressed Opportunity Fund IX Global,
L.P.

 

“SOF-IX Partnership Agreement” means either of the following: (i) that certain
Second Amended and Restated Limited Partnership Agreement of Starwood Distressed
Opportunity Fund IX-1 U.S., L.P., dated as of August 2, 2012, as amended from
time to time; (ii) that certain Second Amended and Restated Limited Partnership
Agreement of Starwood Distressed Opportunity Fund IX-1 International, L.P.,
dated as of August 2, 2012, as amended from time to time; and (iii) that certain
Second Amended and Restated Limited Partnership Agreement of Starwood Distressed
Opportunity Fund IX Global, L.P., dated as of July 3, 2012, as amended from time
to time.

 

--------------------------------------------------------------------------------


 

“Spin-Off” means the distribution by Starwood Property Trust, Inc. to its
holders of the outstanding shares of Common Stock pursuant to the Company’s
Registration Statement on Form 10 (No. 001-36163) (the “Spin-Off Information
Statement”).

 

“Starwood Target Asset Opportunities” means investment opportunities in Target
Assets that are identified by Starwood Capital Group, the Manager or one of
their respective Affiliates.

 

“Target Assets” means single family rental homes and distressed and
non-performing single-family residential mortgage loans, subject to, and
including, any changes to the Company’s Investment Guidelines that may be
approved by the Manager and the Company from time to time.

 

“Uncommitted Capital” means the capital commitments (whether or not funded) to
an investment vehicle that have not been (i) invested, or reserved for, in any
investment in accordance with the terms of the investment vehicle’s operative
documents, or (ii) allocated to a particular investment opportunity pursuant to
a definitive agreement or a binding or non-binding letter of intent, in each
case between such investment vehicle and a proposed seller of an investment.

 

--------------------------------------------------------------------------------